Title: From George Washington to the United States Senate, 24 September 1789
From: Washington, George
To: United States Senate


          
            Gentlemen of the Senate,
            United StatesSeptember 24th 1789
          
          I nominate for the Supreme-Court of the United States


John Jay of New York, Chief-Justice



John Rutledge, of South Carolina,



James Wilson, of Pennsylvania,
AssociateJudges


William Cushing, of Massachusetts,


Robert H. Harrison, of Maryland,



John Blair, of Virginia,



I also nominate for District Judges, Attornies, and Marshalls, the Persons whose names are below and annexed to the Districts respectively—viz.
          
            
              Districts
              Judges
              Attornies
              Marshalls
            
            
              Main
              David Sewell
              William Lithgow
              Henry Dearbourn
            
            
              New-Hampshire
              John Sullivan
              [John] Saml Sherburne junior
              John Parker
            
            
              Massachusetts
              John Lowell
              Christopher Gore
              Jonathan Jackson
            
            
            
              Connecticut
              Richard Law
              Pierpoint Edwards
              Philip Bradley
            
            
              Pennsylvania
              Francis Hopkinson
              William Lewis
              Clement Biddle
            
            
              Delaware
              Gunning Bedford
              George Read junior
              Allan McLean
            
            
              Maryland
              Thomas Johnson
              Richd Potts
              Nathaniel Ramsay
            
            
              Virginia
              Edmund Pendleton
              John Marshall
              Edward Carrington
            
            
              South Carolina
              Thomas Pinckney
              John Julius Pringle
              Isaac Huger
            
            
              Georgia
              Nathaniel Pendleton
              Mathew McAllister
              Robert Forsyth
            
            
              Kentuckey
              Harry Innes
              George Nicholas
              Samuel McDowell
            
            
              
              
              
              junr
            
          
          
            Go: Washington
          
        